DETAILED ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Attorney Joseph P. Mehrle (Reg. NO. 45,535) on 06/30/2021.  

The application has been amended as follows:

Claim 1. (Currently Amended) A processor-implemented method to execute on processors of a system comprising: a server, a mobile device, and a terminal device, the method, comprising:
registering, by the server, a mobile device of a consumer via a mobile device identifier of the mobile device;
associating, by the server, a secure token with the mobile device identifier based on the registering;

providing, by the terminal device, a request for a unique transaction code to the server, wherein the request comprising a terminal device identifier and a transaction identifier;


receiving comprising the terminal device identifier, and the transaction identifier;
generating, by the server, the unique transaction code based on the terminal device identifier; 
encoding, by the server, the unique transaction code;
transmitting, by the server, the encoded unique transaction code to the terminal device 
encoded unique transaction code on a display of the terminal device;
obtaining and decoding, by the mobile device, the unique transaction code by scanning the encoded unique transaction code from the display of the terminal device and decoding the encoded unique transaction code;
sending, by the mobile device, the unique transaction code and the mobile device identifier to the server;
obtaining, by the server, the unique transaction code and the mobile device identifier from the mobile device of the consumer;

authenticating, by the server, the mobile device based on the mobile device identifier;
identifying, by the server, a consumer identity for the consumer based on the mobile device identifier for the mobile device;
acquiring, by the server, preference data based on the consumer identity;
formatting, by the server, the preference data into a format based on a policy;
sending, by the server, the formatted preference data to the terminal device; and
processing, by the terminal device, the transaction, wherein processing further includes associating the transaction with the unique transaction code 
wherein the processing further includes processing, by the terminal device, the formatted preference data of the consumer by customizing a terminal device interface for the terminal device during the transaction based on the formatted preference data, wherein customizing further includes modifying the terminal device interface to a consumer-driven menus and a voice-driven menus, wherein the consumer-driven menus comprising a written language of the consumer and left-handed or right-handed attributes; wherein the voice-driven menus comprising spoken language of the consumer and an audio volume.





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method of automated transaction.  More specifically, the present claims involve a server, a mobile device and a terminal device, the server registering a mobile device of a consumer via a mobile device identifier of the mobile device and associating a secure token with the mobile device identifier based on the registering; the terminal device requesting for a unique transaction code from the server, wherein the request comprising a terminal device identifier and a transaction identifier; the server generating the unique transaction code based on the terminal device identifier, encoding the unique transaction code and transmitting the encoded unique transaction code to the terminal device; the terminal device displaying the encoded unique transaction code; the mobile device obtain the unique transaction code by scanning the encoded unique transaction code from the terminal device display and decoding the encoded unique transaction code, sending the unique transaction code and the mobile device identifier to the server; the server authenticating the mobile device based on the mobile device identifier, identifying a consumer identity based on the mobile device 
The closest prior art of US20120095853A1 (“von Bose et al.”) discloses the terminal device requesting for a unique transaction code from the server, wherein the request comprising a terminal device identifier and a transaction identifier;(paras 0047, 0050) the server generating the unique transaction code based on the terminal device identifier, encoding the unique transaction code and transmitting the encoded unique transaction code to the terminal device; (paras 0047-0050), and US20110251892A1 (“Laracey”) discloses the server registering a mobile device of a consumer via a mobile device identifier of the mobile device (para 0066); the terminal device displaying the encoded unique transaction code; (paras 0082-0083) the mobile device obtain the unique transaction code by scanning the encoded unique transaction code from the terminal device display and decoding the encoded unique transaction code, (para 0083 ) the server authenticating the mobile device based on the mobile device identifier, (paras 0034, 0108) identifying a consumer identity based on the mobile device identifier, (paras 0034, 0108) acquiring the consumer preference data, (paras 0061, 0069), the terminal device processing the transaction by associating the transaction with the unique transaction code,( para 0030).
However, the prior arts do not disclose, the server associating a secure token with the mobile device identifier based on the registering; the mobile device sending the unique transaction code and the mobile device identifier to the server; the server formatting the preference data based on a policy, sending the formatted preference data to the terminal device; the terminal device processing the transaction by customizing the terminal device interface based on the formatted consumer preference data, wherein the customizing further includes modifying the terminal device interface to a consumer-.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGYING ZHOU whose telephone number is (571)272-5308.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685